The opinion of the court was delivered by
Parker, J.
At the last June Term of this court six surveyors of the highway were appointed to lay out a public road, partly in the county of Atlantic and partly in the county of Burlington. The surveyors met, laid out the road and filed their return, together with an assessment of damages for lands ordered to be taken for said road. The road laid out was several miles in length and crossed two navigable streams besides Mullica river.
A caveat against recording the return having been filed, a rule to show cause why the return should not be set aside was entered, and evidence under the rule has been taken.
Several reasons why the return should be set aside have been filed by the caveators, but it will not be necessary to consider more than one of them.
The Road act requires that the surveyors of the highway, at the time named in the order of appointment, must meet at such place as the court shall direct. The act also requires that advertisements of the time and place of meeting of the surveyors shall be set up. The provisions of the statute in this regard must be strictly observed. The object is to give all persons interested an opportunity to appear before the surveyors of the highway, to object to the laying out of the road if they desire so to do. Land-owners whose premises it is proposed to take for the road, are interested. So, also, is every tax-payer of a township through which the road is to pass, because not only the cost of making the road, but the assessment for land taken, is to be paid out of the township funds. All the tax-payers of a county are interested in the cost of the bridges which the road, if laid, may render necessary. All *383these are entitled to notice of the time and place of the meeting of the surveyors.
The order and the notices set up should state a definite time and place. Unless this be done, the surveyors have no right to proceed, and if they do so and lay out the road, their action is nugatory, for want of notice is a radical error and vitiates the whole proceeding.
In this case the order of appointment directed the surveyors to meet at Port Republic, without designating any place in Port Republic. Whether Port Republic be a village, or town, or a district of country bearing that name, does not appear, but in either case some building, public or private, should have been designated as the place of meeting.
The order of appointment served on each surveyor did not give them the requisite information as to the place of meeting. It might as well have directed them to meet in the township of Galloway or in the county of Atlantic, without designating the place. The advertisements of the meeting of the surveyors, which the statute requires to be set up, were more specific than the order, and if the surveyors had met at the place designated in the advertisements the defect in the order might perhaps have been remedied. But the surveyors, in fact, met and organized at a different place from that fixed in the advertisements. The advertisements set up gave notice that the surveyors would meet at Blackman’s Hall, Port Republic, but they did not meet there and were not there at any time during the day. They met and organized, at the time appointed, at the dwelling-house of John W. Johnson, one of the applicants, a place more than two miles from Blackman’s Hall.
The return of the surveyors is set aside.